                     IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF ALASKA


JENNIFER FLETCHER,                      )
                                        )
                             Plaintiff, )
                                        )
      vs.                               )
                                        )
THE STATE OF ALASKA,                    )                   No. 1:18-cv-0007-HRH
                                        )
                            Defendant. )
_______________________________________)



                                        ORDER

                         Motion for Attorney Fees and Expenses1
       Plaintiff moves for an order awarding attorney fees and expenses. The motion is

expressly unopposed by defendant.2 Plaintiff was unquestionably the prevailing party in

this case. The amount of the fees requested is reasonable in light of prevailing rates for

attorney fees in this community and the time devoted to this case by counsel for plaintiff.

Expenses sought by plaintiff were reasonably incurred.

       Plaintiff’s motion for attorney fees is granted in the amount of $156,882.50.
Expenses are awarded in the amount of $10,516.26.
       DATED at Anchorage, Alaska, this 21st day of October, 2020.

                                                  /s/ H. Russel Holland
                                                  United States District Judge

       1
       Docket No. 71.
       2
       Docket No. 81.

Order – Motion for Attorney Fees and Expenses                                           -1-
